DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron D. Barker (Reg. No. 51,432) on December 30, 2020.
The application has been amended as follows: 
1.  (Currently Amended)  An apparatus of a cellular device, comprising:
a processor configured to:
generate a Uniform Resource Locator (URL) to transmit to a user equipment (UE) the UE associated with a user subscription of a service provider, the URL indicating a device certification of the cellular device;
in response to the cellular device transmitting the URL to the UE, receive, from the UE over the wireless link, a first message that includes an encrypted network key
decrypt the encrypted network key to form a network key;
generate a device key using the network key with a key-deriving function;
receive, from the UE over the wireless link, a second message;
use the device key to decrypt the second message to obtain the service provider
use the public key to exchange an application layer security key with the service provider to establish a security association between the cellular device and the service provider and to add the cellular device to the user subscription.

2.  (Currently Amended)  The apparatus of claim 1, further comprising:
a secure element configured to store the network key and the device key; and
a wireless interface configured to communicate with the UE.

3-4.  (Canceled)  

7.  (Canceled)  

10.  (Currently Amended)  An apparatus of a user equipment (UE), comprising:
a processor configured to:
receive a Uniform Resource Locator (URL) from a cellular device over a wireless link, the URL indicating a device certification of the cellular device;
generate a first message with the URL to transmit to a core network;
receive an encrypted network key and an encrypted device key from the core network;
decrypt the encrypted network key to form a network key, the network key used for securing communications between the cellular device and the core network to allow the cellular device to access a service provider using a user subscription associated with the UE, wherein the UE has been provisioned with a public key of the service provider;
decrypt the encrypted device key to form a device key, the device key used for securing communications between the cellular device and the UE;  
generate a second message including the network key to transmit to the cellular device;
generate a third message using the device key, including [[a]] the public key of the service provider to provide to the cellular device; and
generate a fourth message, using the device key, including cellular device connection information and device certification received from the cellular device, to  to establish a security association between the cellular device and the service provider and to add the cellular device to the user subscription.

11.  (Currently Amended)  The apparatus of claim 10, further comprising a wireless interface configured to communicate with the cellular device, and wherein the processor is further configured to execute an application configured to communicate with the cellular device.

12.  (Currently Amended)  The apparatus of claim 10, wherein to generate [[a]] the first message with the URL to transmit to the core network further comprises transmitting the first message to a mobility management entity (MME).

15. (Canceled)   

16.  (Currently Amended)  A system of a core network for adding a cellular device to a user subscription of a service provider associated with a user equipment (UE), comprising:
one or more processors configured to:
receive a Universal Resource Locator (URL) pointer to a device certificate of [[a]] the cellular device from the UE;
obtain the device certificate and device identifiers associated with the cellular device from the URL; 
verify the device certificate;
derive security credentials from the device identifiers to form a network key;
determine a device key using the network key with a key derivation function, the device key to provide a security context between the UE and the cellular device; 
prepare to attach the cellular device to the core network;
generate a message comprising the network key and the device key to transmit to the UE; [[and]]
attach the cellular device to the core network; and
add the cellular device to an account of a network operator to provide an authorized exchange of an application layer security key between the service provider and the cellular device to establish a security association between the cellular device and the service provider and to add the cellular device to the user subscription.

18-24.  (Canceled)  


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646